DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application claims the benefit of provisional application 62/956,381 filed 01/02/20.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-9 and 10-17 in the reply filed on 06/22/21 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #220 of Figure 2, #540-577 of Figure 5 and #605 of Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1 and 11, these claims comprise the limitation, “generat[ing]…an N-bin histogram…wherein N is an integer,” (see lines 5-9 of claim 1 for example) of which the Examiner deems is indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  In particular, although the claims define the variable “N” as an integer, the Examiner requires further explanation to the definition of the “integer” such that it is at least, “greater than zero.”  This is due to the unlikely however possible situation in that N=0 which would therefore create indefiniteness within the entirety of the claims since there would not be any histogram “bins” and thus would not allow for the further aspects of the claimed invention.  Therefore, appropriate correction to the claim language is required.  Note, 

Allowable Subject Matter
Claim 10 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In reference to claim 10, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept for each region of interest in a pixel, image signal processor processed image frame, generating auto-exposure and auto-white balance (2A) statistics based on the lines of processed pixel data for the region of interest, writing the 2A statistics to a local memory via a first interface and providing the lines of processed pixel data for the frame to a control processor via a second interface.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shiue et al. (U.S. Publication 2020/0329964)
Shiue et al. discloses an image processing method for image-based physiological measurement.
Yoon et al. (U.S. Patent 9,986,171)
Yoon et al. discloses an electronic device including an image sensor that obtains image data, processes the image data and captures an image by operating a first portion of a pixel array in accordance with a first exposure setting value and a second portion of the pixel array in accordance with a second exposure setting value.
Smith et al. (U.S Patent 10,798,322)
Smith et al. discloses a high dynamic range image sensor.
Cote et al. (U.S. Patent 8,488,055)
Cote et al. discloses an image signal processing system that includes a flash controller to activate a flash device prior to the start of a target image frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
6/30/21